Name: Commission Regulation (EEC) No 1463/79 of 13 July 1979 amending the Annex to Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 79 Official Journal of the European Communities No L 177/31 COMMISSION REGULATION (EEC) No 1463/79 of 13 July 1979 amending the Annex to Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs it is , however, necessary to ensure that the new amounts chargeable are not levied on products in respect of which no aid or aid at the previous lower rate was paid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 16 July 1979 the Annex to Regulation (EEC) No 532/75 is replaced by the Annex to this Regulation . 2 . However in the case of skimmed-milk powder in respect of which proof is furnished that only the aid at the rate operative before 2 July 1979 has been paid, the amounts to be collected shall be the amounts chargeable before that date . Article 2 This Regulation shall enter into force on 16 July 1979 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1 761 /78 (2), and in particular Article 10 (3) thereof, Whereas the second subparagraph of Article 2 ( 1 ) of Council Regulation (EEC) No 986/68 (3 ), as last amended by Regulation (EEC) No 1 273/79 (4), provides that where skimmed milk or skimmed-milk powder is exported in the form of denatured skim ­ med-milk powder or compound feedingstuffs any aid paid out in respect thereof is to be recovered ; whereas to that end an amount equal to the amount of the aid is to be charged at the time of exportation ; whereas the amounts to be so charged and the administrative procedure to be followed in such case were fixed by Commission Regulation (EEC) No 532/75 (5), as last amended by Regulation (EEC) No 1050/78 (6) ; Whereas the amounts to be recovered should be brought into line with the aid for the skimmed-milk powder payable with effect from 2 July 1979 ; whereas This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978 , p. 6 . (') OJ No L 169 , 18 . 7. 1968 , p. 4 . ( «) OJ No L 161 , 29 . 6 . 1979, p. 14 . ( ») OJ No L 56, 3 . 3 . 1975, p. 20 . (6) OJ No L 134, 22 . 5 . 1978 , p. 27 . No L 177/32 Official Journal of the European Communities 14. 7 . 79 ANNEX CCT heading No Description Amount to be charged (ECU/ 100 kg) ex 04.02 A II ex 04.02 B I 23.07 Milk in powder or granules (with or without added sugar) of a fat content not exceeding 1 1 % by weight, denatured in accordance with the provisions of Article 2 of Regulation (EEC) No 990/72 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch , glucose , or glucose syrup falling within subheadings 17.02 B and 17.05 B and milk products : I. Containing starch or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : ex 1 . Containing less than 10 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing less than 10 % by weight of milk powder (*) 2 . Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % by weight of milk powder (") 3 . Containing 50 % or more but less than 75 % by weight of milk products : aa) Containing no milk powder Q bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % but less than 40 % (33) not less than 40 % but less than 50 % (44) not less than 50 % but less than 60 % (55) not less than 60 % but less than 70 % (66) not less than 70 % by weight of milk powder (*) 4 . Containing 75 % or more by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % but less than 40 % (33) not less than 40 % but less than 50 % (44) not less than 50 % but less than 60 % (55) not less than 60 % but less than 70 % (66) not less than 70 % but less than 75 % (77) not less than 75 % but less than 80 % (88) not less than 80 % by weight of milk powder (*) b) Containing more than 10 % but not more than 30 % by weight of starch : 54.21 500 16.12 27-24 16-12 19.46 25-02 30-58 36-14 40.31 16-12 19.46 25.02 30-58 36-14 40.31 43.09 47-26 14. 7 . 79 Official Journal of the European Communities No L 177/33 CCT heading No Description Amount to be charged ECU/ 100 kg 23.07 B I b) (cont 'd) ex 1 . Containing less than 10 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing less than 10 % by weight of milk powder (*) 2 . Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % by weight of milk powder (") 3 . Containing 50 % or more by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 60 % (22) not less than 60 % by weight of milk powder (*) c) Containing more than 30 % by weight of starch : ex 1 . Containing less than 10 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing less than 10 % by weight of milk powder (*) 2 . Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % by weight of milk powder (*) 3 . Containing 50 % or more by weight of milk products : aa) Containing no milk powder (') bb) Containing : ( 11 ) less than 60 % (22) not less than 60 % by weight of milk powder (') II . Containing no starch or glucose syrup, but containing milk products : a) Containing no milk powder (*) b) Other 500 1612 27-24 30.58 44-48 5-00 16-12 27-24 30-58 36-14 47-26 (') For the purposes of this Regulation , 'milk powder means a product falling within subheading 04.02 A II b) 1 or 04.02 A II b) 2, having a fat content, by weight not exceeding 1 1 % .